   Case 1:20-cv-02245-EGS-GMH Document 82-4 Filed 11/25/20 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



P.J.E.S., A MINOR CHILD, by and through
his father and NEXT FRIEND, Mario Escobar
Francisco, on behalf of himself and others
similarly situated,

                Plaintiff,
                                             Civil Docket No. 1:20-cv-02245-EGS
      v.

CHAD WOLF, Acting Secretary of Homeland
Security, et al.,

                Defendants.




                             EXHIBIT D
    Case 1:20-cv-02245-EGS-GMH Document 82-4 Filed 11/25/20 Page 2 of 11




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


P.J.E.S. A MINOR CHILD, by and through his
father and NEXT FRIEND, Mario Escobar
Francisco, on behalf of himself and others
similarly situated,

                  Plaintiff,                        Case No.: 1:20-cv-02245-EGS

       v.

CHAD WOLF, Acting Secretary of Department
of Homeland Security, et al.,
                  Defendants.



                      DECLARATION OF NICOLE CUBBAGE,
            ACTING DIRECTOR, OFFICE OF REFUGEE RESETTLEMENT,
              U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES

       I, Nicole Cubbage, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that my

testimony below is true and correct:

       1.      I am the Acting Director of the Office of Refugee Resettlement (“ORR”), an Office

within the Administration for Children and Families (“ACF”), U.S. Department of Health and

Human Services (“HHS”). I was appointed Acting Director in October 2020.

       2.      As Acting Director, I am ultimately responsible for all aspects of ORR operations,

including the implementation of ORR’s current COVID-19 infection prevention and containment

protocols, and preparation and planning for future contingencies, including developments related

to the ongoing COVID-19 pandemic.

       3.      Prior to my appointment as Acting Director, I was a senior advisor to the Acting

Director, a position I held since June 20, 2020. In that role, I provided policy and operational

advice to the Acting Director.


                                               1
    Case 1:20-cv-02245-EGS-GMH Document 82-4 Filed 11/25/20 Page 3 of 11




       4.      I submit this declaration to provide the Court with an update regarding changes in

the operational realities confronting ORR’s Unaccompanied Alien Children (“UAC”) Program

since September 2020, and explain how the Court’s November 18 order will adversely impact

ORR operations and threaten the health and safety of UAC and ORR personnel given recent

increases in the number of referrals to ORR, increases in the number of UAC infected with

COVID-19, and the rapidly deteriorating public health situation in the Southwest border states

where ORR has extensive operations. Most importantly, I submit this declaration to inform the

Court that based on the most recent information provided by the Department of Homeland Security

(“DHS”), ORR estimates capacity along the Southwest border (“SWB”) will be exhausted by

January 7, 2021, if not sooner, with full nationwide capacity exhausted by February 6, 2021.

According to ORR’s own internal projections, SWB capacity will be exhausted nearly one month

sooner, on December 12, 2020, with full nationwide capacity exhausted on January 13, 2020.

       ORR’s total capacity has been significantly reduced by COVID-19 protocols.

       5.      At this time, ORR has a total of approximately 13,000 available beds across the

entire ORR network. However, the majority of these beds are located in congregate settings, which

cannot be safely filled to capacity in light of the ongoing pandemic and the robust COVID-19

infection prevention and containment protocols ORR has implemented to protect the UAC in its

care. ORR estimates that its COVID-19 protocols, which were developed in consultation with

CDC, have reduced ORR’s total capacity by approximately 40%. Thus, ORR only has closer to

7,800 available beds. In addition, the majority of these beds are located in the interior of the United

States, and utilizing them would require the transportation of hundreds of UAC across the country,

using either commercial or charter flights, exposing UAC, ORR personnel, and the general public

to COVID-19 at a time when infection rates are skyrocketing across the country.


                                                  2
    Case 1:20-cv-02245-EGS-GMH Document 82-4 Filed 11/25/20 Page 4 of 11




       6.      ORR will be able to supplement the number of available beds by activating two

unlicensed influx care facilities—Biscayne (formerly Homestead) and Carrizo Springs—which

together can provide approximately 1,500 additional beds, after accounting for the impact of

ORR’s COVID-19 protocols. In addition, the Carrizo Springs site includes open land on which

ORR could construct temporary, soft-sided structures to house additional UAC.

       7.      However, ORR considers influx facilities and temporary soft-sided structures to be

an option of last resort because such accommodations may pose an increased risk of COVID-19

transmission. The use of influx facilities to manage a surge in referrals is fraught with pitfalls,

even under the best of circumstances. These facilities must be quickly converted from their initial,

raw state (typically, large vacant buildings) to fully operational living quarters equipped to safely

house UAC, and furnish the numerous services and amenities ORR is legally required to provide.

       8.      In the case of Carizzo Springs, formerly a camp for oil workers, significant

alterations will need to be made in order to make the site appropriate to house UAC. In addition

to ensuring a sufficient source of clean water, appropriate lavatory and kitchen facilities will need

to be constructed on site, and staff will need to be hired, trained, and deployed in preparation for

the arrival of UAC. ORR also will need to develop and implement new COVID-19 infection and

containment protocols for use in its influx facilities in order to minimize risk of COVID-19

transmission among UAC, staff, and the local community.

       9.      The use of influx facilities is something ORR plans for even without a global

pandemic. Normally, these influx shelters are activated once ORR reaches 85% of capacity at all

other locations combined. During the pandemic however, reaching 85% of overall capacity will

place the entire system under severe strain.




                                                 3
    Case 1:20-cv-02245-EGS-GMH Document 82-4 Filed 11/25/20 Page 5 of 11




       10.     ORR’s SWB bed capacity will be exhausted long before the total overall capacity

reaches the 85% threshold. Once out of beds at the SWB, initial UAC placements will need to

happen in the interior of the country rather than at the SWB, meaning that UAC, many of whom

are currently COVID-19 positive and actively contagious, will be placed together in common

carriers or charter flights and flown to states not directly located at the SWB. This, as noted above,

will risk exposing the UAC, transport staff, and general public to COVID-19.

       11.     Additionally, at a time when travel has been restricted in many states because of

widespread community transmission, travel by the UAC may be hindered by local heath

restrictions and protocols and also run afoul of state mandated limits on gatherings if charter

flights, requiring a minimum of approximately 60 occupants, are used. In some states, UAC may

be subjected to additional quarantine and isolation periods upon arrival, have to submit to a test

prior to entering the state, and isolate while results are pending or show proof of a negative test

within a specific time frame before travel.

       12.     Another issue is the very real possibility that staging UAC for medical isolation at

the SWB may prove to be ineffective at stopping the further spread of COVID-19 within the ORR

network. For instance, in the past month, a number of UAC have tested negative multiple times

at the SWB after initial placement (at arrival and after the 14-day quarantine expired), only to test

positive after transport to the interior. Tracking the point of exposure is almost impossible since

the UAC could have been exposed to COVID-19 at any point in the journey: while awaiting

transport at the SWB; on the bus with other UAC; at the departure airport; on the plane; at the

arriving airport; during meal and snack times; while using public restrooms; and during the ride to

the receiving facility. Transportation is difficult to arrange in sync with the end of any individual

UAC’s quarantine period, thus many UAC must wait days after their quarantine period ends at


                                                  4
    Case 1:20-cv-02245-EGS-GMH Document 82-4 Filed 11/25/20 Page 6 of 11




their SWB facility until a staff supported transport is available to an appropriate program. Every

transfer, every waiting period, and every contact risks exposure for the UAC and ORR staff

involved, and threatens the fragile medical staging system ORR has established along the SWB.

       13.     With the risk of exposure occuring both before and after the UAC enter ORR SWB

quarantine facilities, there is no real way to rule out the possibility that, even with all the CDC

approved protocols in place, an ORR grantee program may experience an outbreak that would lead

to a total shut down of operations and inability to accept referrals. While staff do everything they

can to minimize exposing UAC to the virus, there is no guarantee that community transmission

rates will not lead to increasing spread within ORR grantee facilities. Losing even one facility

would be difficult for the program to absorb. Losing one program at the SWB would be

devastating and place the entire ORR placement and referral operations in danger. Back-ups of

UAC at border facilities will ensue, placing UAC, CBP staff, and the community at severe risk of

exposure, potentially creating a resulting humanitarian crisis.

       Recently, the number of referrals has increased, which may indicate the start of a major
       influx.

       14.     Recently, ORR has seen an increase in the number of its monthly referrals, from a

low of 39 in May to over 1,500 in October, all when the CDC Order was in effect. The reason for

this significant increase is unclear, but several factors seem to be at work. Historically, ORR

experiences an increase in referrals in the Fall/Winter months due in part to seasonal migration

patterns, in which more aliens attempt to cross into the United States when conditions on the

ground make the journey easier. Less predictable situational factors can also lead to significant,

and at times sudden, spikes in the number of referrals well above typical seasonal fluctuations,

such as the rapidly deteriorating economic and political conditions in Central and South America

and the excessive damage caused by two devastating hurricanes that recently made landfall in

                                                 5
    Case 1:20-cv-02245-EGS-GMH Document 82-4 Filed 11/25/20 Page 7 of 11




Central America.     Migration patterns can also change significantly in response to major

developments in the United States, such as the result of the presidential election and recent

announcement of a forthcoming COVID-19 vaccine, or, as explained below, the Court’s

November 18 injunction.

         15.   Although it is impossible to precisely quantify the impact of such events, I believe

they will have the cumulative effect of significantly driving up both the number and rate of referrals

to ORR in the coming weeks. I am concerned that the recent upward trend in referrals noted above

could represent the cusp of a major influx of UAC.

         ORR is receiving more COVID-19 positive referrals and has taken steps to medically
         stage incoming UAC along the Southwest border, but that capacity is limited.

         16.   The number of recently referred UAC who test positive during their initial medical

examination (which is administered within 48 business hours of a UAC entering care) has also

increased significantly in recent weeks, suggesting that these UAC are becoming infected prior to

entering ORR custody. As of November 17, 2020, a total of 838 UAC have tested positive since

the start of the pandemic, 679 of whom tested positive in the last three months. Currently, there

are a total of 85 COVID-19 positive UAC in ORR care. Based on the current status of the COVID-

19 pandemic, I fully expect the number of infected referrals to continue to increase in the coming

weeks.

         17.   In anticipation of an increasing number of referrals infected with COVID-19, ORR

began implementing a medical staging plan that focuses on initially placing new referrals in ORR

facilities located near the SWB, which minimizes the need to transport infected or potentially

infected UAC further into the interior of the United States. As part of that plan, ORR has

implemented guidance, prepared in consultation with the CDC, providing for mandatory COVID-

19 testing of all new intakes and permitting new intakes to be cohorted (i.e., housed with other

                                                  6
          Case 1:20-cv-02245-EGS-GMH Document 82-4 Filed 11/25/20 Page 8 of 11




new intakes for the 14-day incubation period) unless they have a medical concern that requires

immediate isolation from other UAC.

            18.    As of November 16, 2020, ORR had 2,305 UAC in its care. Approximately 72%

of UAC are currently housed in SWB facilities. Approximately 40% of the total SWB facility

capacity has already been filled, and a number of SWB facilities are already nearing maximum

capacity, such as those in the Corpus Christi area, which are already at 86% capacity. While the

new cohorting procedures may ease the pressure on SWB facilities in the event of increasing

referrals in the short term, ORR will confront a dire capacity shortage if a significant number of

infections develop among cohorted UAC, or if there is a surge in the number of referrals, either of

which will force ORR to move incoming UAC to facilities farther inland.

             ORR expects a significant increase in the number of referrals as a result of the
             November 18 injunction.

            19.    According to the most recent figures provided by Customs and Border Patrol

(“CBP”), on November 18, 2020, CBP apprehended 144 UACs; on November 19, 2020, CBP

apprehended 175 UACs; on November 20, 2020, CBP apprehended 177 UACs; on November 21,

2020, CBP apprehended 153 UACs; and on November 22, 2020, CBP apprehended 166 UACs.

Thus, CBP has apprehended an average of 163 UAC in a span of five days following the November

18 injunction.1 CBP further estimates that it expects the number of apprehensions to increase by

50% within 120 days of the November 18 injunction.2 I anticipate the distinct possibility of much

higher referrals once news3 of the injunction reaches Northern Triangle countries.


1
    See Declaration of Mark A. Morgan (CBP), ¶ 6, filed contemporaneously herewith.
2
    Id.
3
  See, e.g., Nick Miroff, Washington Post, Judge stops Trump policy of “expelling” child migrants, questioning
legality of border controls linked to covid crisis, Nov. 18, 2020,
https://www.washingtonpost.com/immigration/judge-halts-expulsion-minors-border-covid/2020/11/18/80e58c52-
29b8-11eb-b847-66c66ace1afb_story.html.

                                                         7
     Case 1:20-cv-02245-EGS-GMH Document 82-4 Filed 11/25/20 Page 9 of 11




        20.      Accordingly, ORR anticipates receiving 300 to 400 referrals per day in the near

future as a result of the November 18 injunction.

        21.      Based on projections provided by CBP, ORR estimates capacity along the SWB

will be exhausted by January 7, 2021, if not sooner, with full nationwide capacity exhausted by

February 6, 2021. However, ORR’s own internal projections, which account for available ORR

bed type, show SWB capacity will be exhausted nearly one month sooner on December 12, 2020

with full nationwide capacity exhausted on January 13, 2020.

        The escalating public health crisis along the Southwest border threatens to further
        reduce capacity and disrupt operations.

        22.      The recent, dramatic increase in uncontrolled community spread of COVID-19

throughout much of the United States poses another serious risk to both UAC in ORR care and

care provider staff and their families, which in turn threatens to disrupt ORR operations, further

reduce ORR’s already limited capacity, and complicate ORR’s ability to safely adjust operations

in response to the Court’s November 18 injunction.

        23.      ORR has a significant number of grantee facilities along the SWB in Texas,

Arizona and California, all of which have experienced a significant resurgence of COVID-19 since

September 2020.4 Specifically, ORR operates, via its network of grantee care providers, a total of

42 facilities in Texas, 8 facilities in California, and 17 facilities in Arizona, comprising

approximately 8,128 beds or 62% of ORR’s total capacity.

        24.      Many of these facilities are located in counties close to the U.S.–Mexico border,

some of which have been particularly hard-hit by the recent COVID-19 resurgence. For instance,




4
 See Declaration of Dr. Robert Kadlec, ¶¶ 14-34, filed contemporaneously herewith (describing status of COVID-
19 pandemic in U.S. and detailing infection and hospitalization rates in Texas, California, and Arizona).


                                                       8
       Case 1:20-cv-02245-EGS-GMH Document 82-4 Filed 11/25/20 Page 10 of 11




14 of ORR’s 17 Arizona facilities are located in Maricopa County, which has experienced a total

of 176,993 COVID-19 infections and 14,621 COVID-19-related hospitalizations.5

           25.      In Texas, ORR operates 23 facilities located in counties on the U.S.–Mexico border:

11 in Cameron County, 5 in Hidalgo County, and 7 in El Paso County, which recently reported

33,935 active cases and 1,111 hospitalizations, leaving only 366 available hospital beds and 36

available ICU beds available in an area that is home to over 880,000 people.6

           26.      Although no UAC in ORR custody has yet to require hospitalization for a COVID-

19 infection, ORR facilities still rely on local hospital systems for emergency and other types of

care. Any UAC needing treatment in a hospital in a severely impacted area would be at risk of

exposure to COVID-19, as well as further straining overburdened local health systems.

           27.      Increased community transmission in states where numerous ORR facilities are

located also will have an impact on the work force required to maintain ORR operations and further

reducing ORR capacity, as occurred during the first wave of COVID-19 infections earlier in the

year. COVID-19 infections among ORR grantee personnel will reduce ORR capacity in two

respects. First, ORR must engage in contact tracing whenever facility staff who interact with UAC

self-report exposure to or infection with COVID-19. While contact tracing is carried out, ORR

must issue a stop-placement order for the affected facility until contact tracing is carried out.

Second, due to mandatory staffing ratios, even a small number of absences due to COVID-19 will

reduce the number of referrals that can be placed in an affected facility. These scenarios can arise

suddenly and render large numbers of beds temporarily unavailable.




5
    See Kadlec Decl., at ¶¶ 32-33 (describing conditions in Maricopa County).
6
    See Kadlec Decl., at ¶ 22 (describing conditions in El Paso).

                                                             9
   Case 1:20-cv-02245-EGS-GMH Document 82-4 Filed 11/25/20 Page 11 of 11




       28.     Recently, a number of ORR program staff have self-reported a COVID-19 positive

diagnosis or exposure requiring them to quarantine/isolate at home, or have reported having to

take time to care for sick family member (or related to the deaths of family members). I expect

the number of affected ORR personnel to increase in the coming weeks as the public health crisis

escalates.

       29.     Although programs have modified staffing plans where feasible to allow for

extended shifts and/or arranged for personnel to temporarily live on-site as “house parents”

(thereby limiting their exposure to COVID-19 in the surrounding community), certain risks

remain. For instance, staff will be forced to take time off to quarantine following their transport

of UAC to other states/programs if states re-impose quarantine requirements on interstate travelers.

Lastly, programs are reportedly having difficulty recruiting staff for shift work due to the perceived

risk of exposure to COVID-19 in congregate care settings such as nursing homes, hospitals,

detention centers, and shelters.



       Executed on November 25, 2020.




                                                  _______________________________________
                                                  Nicole Cubbage




                                                 10
